Citation Nr: 0505063	
Decision Date: 02/23/05    Archive Date: 03/04/05

DOCKET NO.  98-19 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for chest wall pain, status post coronary artery 
bypass.

2.  Entitlement to an increased rating in excess of 30 
percent for coronary artery bypass with hypertension and left 
ventricular hypertrophy, for the period prior to June 4, 
2002.

3.  Entitlement to an evaluation in excess of 60 percent for 
coronary artery bypass with left ventricular hypertrophy, for 
the period on and subsequent to June 4, 2002.

4.  Entitlement to an evaluation in excess of 10 percent for 
hypertension, for the period on and subsequent to June 4, 
2002.

5.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1963 to April 
1985..  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  The veteran testified before a 
decision review officer (DRO) at the RO in May 2000.  In 
September 2004, the Board remanded the veteran's case in 
order to schedule a travel Board hearing.  The veteran 
testified before the undersigned Judge at a hearing at the RO 
in November 2004.  The veteran submitted evidence at the 
hearing along with a signed waiver to allow this evidence 
into the record without initial consideration by the RO.  

The issues of entitlement to an initial evaluation in excess 
of 10 percent for chest wall pain, status post coronary 
artery bypass (chest wall pain), entitlement to an evaluation 
in excess of 60 percent for coronary artery bypass with left 
ventricular hypertrophy, for the period on and subsequent to 
June 4, 2002, and entitlement to an evaluation in excess of 
10 percent for hypertension, for the period on and subsequent 
to June 4, 2002,  are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to June 4, 2002, the veteran's service-connected 
coronary artery bypass with hypertension and left ventricular 
hypertrophy was manifested by complaints of chest pain and 
shortness of breath or dyspnea with an ejection fraction of 
55 percent; however, the disability has not caused more than 
one episode of acute congestive heart failure, workload of 
greater than 3 MET's, but not greater than 5 MET's results in 
fatigue, angina, dizziness, or syncope, or left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent for 
the period.  

2.  The veteran is currently service-connected at 10 percent 
disabling for both hypertension and chest wall pain; for the 
period on and subsequent to June 4, 2002, the veteran is also 
service-connected for coronary artery bypass with left 
ventricular hypertrophy at 60 percent disabling.  

3.  The veteran's service-connected disorders preclude him 
from engaging in substantially gainful employment consistent 
with his occupational experience.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent is 
not warranted for the period prior to June 4, 2002 for 
coronary artery bypass with hypertension and left ventricular 
hypertrophy.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.104, Diagnostic Code 7017 (2004).  

2.  The criteria for entitlement to TDIU benefits have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.15, 4.16, 41.8 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

In the instant case, the agency of original jurisdiction did 
not provide the veteran notice of the passage of the VCAA or 
the duty to notify him regarding his claim prior to the 
initial unfavorable agency decision in June 1998.  However, 
upon review, the Board finds that the lack of such a pre-
agency of original jurisdiction-decision notice did not 
result in prejudicial error in this case.  

The VA fully notified the veteran of what is required to 
substantiate such claims in a May 2003 notification letter.  
In addition, the July 2002 supplemental statement of the case 
(SOC) provided the veteran with a summary of the evidence, 
the applicable law and regulations and a discussion of the 
facts of the case.  The VCAA letter and the SSOC specifically 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  The veteran was also asked to advise VA 
if there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  It is the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  The duty to notify the appellant was satisfied 
under the circumstances of this case.  38 U.S.C.A. § 5103.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

In the present case, the evidence includes the service 
medical records, VA service records, VA medical records, 
private medical statement, VA examination reports, written 
statement from a Deacon, and written statements from the 
veteran.  The Board notes that the veteran's November 2004 
stress test at the Knoxville Outpatient Clinic is not part of 
the record.  However, this report has no bearing on the issue 
of his service-connected coronary artery bypass with 
hypertension and left ventricular hypertrophy for the period 
prior to June 4, 2002.  In addition, as explained in detail 
below, the Board grants entitlement to TDIU based on the 
evidence already in the record.  Therefore, there is no need 
to remand these two issue to retrieve the records from the 
stress test.  It does not appear that there are any other 
additional records that are necessary to obtain before 
proceeding to a decision.  

In light of the foregoing, as the veteran was provided 
adequate notice and assistance for the original claim and has 
been issued a statement of the case, no further assistance to 
veteran in developing the facts pertinent to his claims is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

II.  Increased Rating Claim - Coronary Artery Bypass Prior to 
June 4, 2002

Review of the record shows that the veteran was awarded 
service connection for hypertension at 10 percent disabling 
in a June 1985 rating decision.  In a February 1996 rating 
decision, the RO temporarily increased the rating to 60 from 
December 1995, and to 100 percent following coronary artery 
bypass surgery, and then finally to 30 percent disabling, 
effective March 1997, and renamed the disorder to coronary 
artery bypass with hypertension and left ventricular 
hypertrophy.

In the present appeal, a June 1998 rating decision granted a 
separate service connection disorder for chest wall pain, 
rated as 10 percent disabling.  The RO also continued the 30 
percent rating for coronary artery bypass with hypertension 
and left ventricular hypertrophy, and denied entitlement to 
TDIU.  The veteran appealed the two issues denied and the 
initial rating for the service-connected chest wall pain from 
the June 1998 rating decision.  

In July 2002, a Decision Review Officer Decision discontinued 
the 30 percent rating for coronary artery bypass with 
hypertension and left ventricular hypertrophy and, instead, 
assigned separate ratings of 60 percent for coronary artery 
bypass with left ventricular hypertrophy and 10 percent for 
hypertension, all effective June 4, 2002.  As is explained in 
greater detail in the Remand section, the Board is remanding 
the 10 percent initial evaluation for chest wall pain, 60 
percent rating for coronary artery bypass with left 
ventricular hypertrophy,  and 10 percent rating for 
hypertension for further development.  The issue now before 
the Board is entitlement to increased rating for coronary 
artery bypass with hypertension and left ventricular 
hypertrophy, rated as 30 percent disabling, prior to June 4, 
2002.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2004).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records. 38 C.F.R. §§ 4.2, 4.41 (2004).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).

The RO rated the veteran's service-connected coronary artery 
bypass with hypertension and left ventricular hypertrophy 
under the provisions of Diagnostic Code 7017.  38 C.F.R. 
§ 4.104a.  

Under Diagnostic Code 7017, coronary artery bypass surgery 
with hypertension and left ventricular hypertrophy is rated 
as follows: A 100 percent rating is warranted for three 
months following hospital admission for surgery.  Thereafter, 
a 100 percent rating is warranted for chronic congestive 
heart failure, or; workload of 3 METs or less that results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.  A 60 percent rating is warranted for more 
than one episode of acute congestive heart failure in the 
past year, or; workload of greater than 3 METs but not 
greater than 5 METs that results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent.  A 30 percent 
rating is warranted where there is a workload of greater than 
5 METs but not greater than 7 METs that results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; evidence of 
cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  A 10 percent rating is warranted 
for workload greater than 7 METs but not greater than 10 METs 
that results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; continuous medication required.  38 C.F.R. § 
4.104, Diagnostic Code 7017.

One MET (metabolic equivalent) is the energy cost of standing 
quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute. When the 
level of METs at which dyspnea, fatigue, angina, dizziness, 
or syncope develops is required for evaluation, and a 
laboratory determination of METs by exercise testing cannot 
be done for medical reasons, an estimation by a medical 
examiner of the level of activity (expressed in METs and 
supported by specific examples, such as slow stair climbing 
or shoveling snow) that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 
(2).

From the date of receipt of claim in November 1997 to June 4, 
2002, the veteran was provided VA examinations in May 1998 
and December 2000.  Other pertinent evidence includes VA 
medical records from 1997 through June 2002.  Upon review of 
these records, there is no clinical evidence demonstrating 
that the veteran meets a 60 percent or higher rating under 
Diagnostic Code 7017.

VA examination reports dated in May 1998 and December 2000 
note the veteran's subjective complaints of chest pains, 
fatigue with exertion, shortness of breath or dyspnea, even 
walking up one flight of stairs at home.  However, neither 
examination report demonstrates clinical findings of workload 
greater than 3 METs but not greater than 5 METs that results 
in dyspnea, fatigue, angina, dizziness, or syncope or left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  The December 2000 VA examination report noted that 
the ejection fraction from the echocardiogram showed good 
overall L/V systolic function with an ejection fraction of 55 
percent, which is within normal range.  

Pertinent VA medical records prior to June 4, 2002 are also 
negative for clinical findings of workload of greater than 3 
METs but not greater than 5 METs that results in dyspnea, 
fatigue, angina, dizziness, or syncope or left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  
In addition, there is no evidence that the veteran 
experienced more than one episode of acute congestive heart 
failure from 1997 up to June 4, 2002.  As such, there is no 
clinical evidence to support a rating in excess of 30 percent 
prior to June 4, 2002 for service-connected coronary artery 
bypass with hypertension and left ventricular hypertrophy 
under Diagnostic Code 7017.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximately balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.  

Turning to the question of an extraschedular rating, it is 
provided under 38 C.F.R. § 3.321(a) that the provisions 
contained in the rating schedule will represent as far as can 
practicably be determined, the average impairment in earning 
capacity in civil occupations resulting from disability.

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbation or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.

The regulation provides an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The veteran has not been frequently 
hospitalized for his service-connected coronary artery bypass 
with hypertension and left ventricular hypertrophy from 
November 1997 to June 4, 2002.  There is no competent 
evidence in the medical records that the veteran's service-
connected disorder considerably interfered with his 
employment prior to June 4, 2002.  In addition, the veteran 
testified that at a hearing before a DRO in May 2000 that he 
worked approximately 55 to 60 hours a week as a pastor.  

In view of these findings and in the absence of evidence, the 
Board concludes that the schedular criteria adequately 
contemplate the nature and severity of the veteran's 
currently service-connected disorder prior to June 4, 2002, 
and that the record does not suggest, based upon these 
findings documented within the clinical reports, that the 
veteran had prior to June 4, 2002, an "exceptional or 
unusual" disorder such to require referral to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service.

III.  TDIU

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. § 
3.340.  Total disability ratings are authorized for any 
disability or combination of disabilities for which the 
Schedule for Rating Disabilities prescribes a 100 percent 
disability evaluation, or, with less disability, if certain 
criteria are met.  Where the schedular rating is less than 
total, a total disability rating for compensation purposes 
may be assigned when the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of 
service-connected disabilities, provided that, if there is 
only one such disability, this disability shall be ratable at 
60 percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a) (2004).  In exceptional circumstances, where the 
veteran does not meet the aforementioned percentage 
requirements, a total rating may nonetheless be assigned upon 
a showing that the individual is unable to obtain or retain 
substantially gainful employment.  38 C.F.R. § 4.16(b) 
(2004).

The VA will grant a total rating for compensation purposes 
based on unemployability when the evidence shows that the 
veteran is precluded from obtaining or maintaining any 
gainful employment consistent with his education and 
occupational experience, by reason of his service-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2004).  
Unemployability associated with advancing age or intercurrent 
disability may not be used as a basis for assignment of a 
total disability rating. 38 C.F.R. § 4.19 (2004).  In 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992), the Court 
referred to apparent conflicts in the regulations pertaining 
to Individual Unemployability benefits.  Specifically, the 
Court indicated that there was a need for discussing whether 
the standard delineated in the controlling regulations was an 
"objective" one based on average industrial impairment or a 
"subjective" one based upon the veteran's actual industrial 
impairment.

Subsequent thereto, the VA General Counsel concluded that the 
controlling VA regulations generally provided that veterans 
who, in light of their individual circumstances, but without 
regard to age, are unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities shall be rated totally disabled, without regard 
to whether an average person would be rendered unemployable 
by such circumstances.  Thus, the criteria includes a 
subjective standard.  It was also determined that 
"Unemployability" is synonymous with the inability to 
secure and follow a substantially gainful occupation. 
VAOPGCPREC 75-91 (1991).  In determining whether a veteran is 
entitled to individual unemployability, neither his 
nonservice-connected disabilities nor his advancing age may 
be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
Thus, in deciding the claim, the Board may not favorably 
consider the effects of the veteran's nonservice-connected 
disabilities with respect to their degree of interference 
with the veteran's employability.

Indeed, the Court stated that in order for a veteran to 
prevail on a claim for a total compensation rating based on 
individual unemployability, the record must reflect some 
factor, which takes his case outside of the norm.  The sole 
fact that he is unemployed or has difficulty obtaining 
employment is not enough.  The question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  If total 
industrial impairment has not been shown, the VA is not 
obligated to show that a veteran is incapable of performing 
specific jobs in considering a claim for a total rating based 
on individual unemployability.  See Gary v. Brown, 7 Vet. 
App. 229 (1994).

At the present time, the veteran is service-connected at 60 
percent disabling for coronary artery bypass with left 
ventricular hypertrophy, effective June 4, 2002.  Therefore, 
the veteran does meet the percentage prerequisites for 
entitlement to TDIU under 38 C.F.R. § 4.16(a) (one disability 
rated at least 60 percent, or a combined rating of 70 percent 
or more, with one service-connected disability rated at 40 
percent or more).  The Board must now consider whether his 
service-connected disabilities render him unable to obtain 
and retain substantial gainful employment.  

Upon review, the veteran's coronary artery bypass with left 
ventricular hypertrophy and hypertension, when reviewed 
alone, more likely than not renders the veteran unemployable.  
Specifically, the veteran testified to the undersigned Judge 
in November 2004 that that the church essentially 
accommodates his physical limitations by allowing him to work 
approximately 15 hours a week at most as a minister with only 
a requirement of 44 preaching assignments per year.  A 
statement from the Deacon showing the veteran's proposed 
activities for 2005 corroborates the veteran's statements.  
The veteran is assigned to preach 45 services.  He is also 
planned to teach 42 Wednesday nights and noonday classes.  
The time allotted in this schedule shows an average of 
approximately 15 hours per week out of a 40-hour week, which 
is less than 40 percent of work hours per week.  Based on 52 
weeks per year, there are at least 7 weeks which the veteran 
is not working.  It appears that the veteran has 
significantly curtailed his work hours, as this is less than 
the 55-60 hours of work time he noted in his testimony 4 
years ago in May 2000.  There is no evidence in the record 
contradicting the Deacon's letter or the veteran's testimony.

The most recent supplemental statement of the case, dated in 
August 2002, indicates that the RO continued to deny TDIU on 
the basis that the veteran was gainfully employed full-time 
as a minister.  However, as the veteran's representative 
noted at the November 2004 hearing, the accommodations 
provided for the veteran to keep working as a minister at his 
church constitutes a protective work environment.  In other 
words, maintaining employment of approximately 15 hours a 
week with flexibility to rearrange his schedule is certainly 
not substantial gainful employment.  

The record is also clear that the veteran would have 
difficulty performing tasks required to maintain substantial 
gainful employment.  The only medical evidence discussing his 
ability to work is a November 2004 medical statement from Dr. 
Jordan.  Dr. Jordan stated that the veteran has ischemic 
heart disease status post coronary artery bypass grafting 
with associated hypertensive heart disease and 
hyperlipidemia.  Dr. Jordan noted that the veteran fatigues 
easily and opined that he doubts the veteran's ability to 
work five 8-hour days in a week.  There is no medical 
evidence contradicting the findings of Dr. Jordan.  

Against the background of the veteran's current employment 
situation, the nature and extent of his service-connected 
disorders, particularly coronary artery bypass with left 
ventricular hypertrophy from June 4, 2002, are such that he 
could not realistically be expected to obtain or maintain any 
type of substantially gainful employment.  Following a 
thorough review of the record, the Board concludes that with 
all reasonable doubt resolved in favor of the veteran, he is 
unable to obtain and retain substantially gainful employment 
due to his service-connected disorders.  Accordingly, 
entitlement to TDIU benefits is warranted. 





ORDER

Entitlement to an increased rating in excess of 30 percent 
for coronary artery bypass with hypertension and left 
ventricular hypertrophy, for the period prior to June 4, 
2002, is denied.  

Entitlement to a total rating based on individual 
unemployability due to service-connected disorder is granted. 


REMAND

As for the initial evaluation for chest wall pain and 
increased ratings for coronary artery bypass with left 
ventricular hypertrophy for the period on and subsequent to 
June 4, 2002, and for increased evaluation for hypertension, 
the Board notes that the veteran testified at his hearing 
before the undersigned Judge that he performed a stress test 
at the Knoxville Outpatient Clinic sometime in November 2004.  
This medical evidence is not included in the record and may 
be pertinent to the above claims.  In order to fulfill its 
duty to assist, the Board must ensure that all pertinent 
records have been associated with the claims file.

In addition, the January 2001 supplemental statement of the 
case indicated that the veteran's service-connected chest 
wall pain is most analogous to a scar or skin disorder and 
should be rated as such.  However, the record does not show 
that the veteran has received an adequate examination to 
determine the nature and severity of this scar or skin 
disorder.  Moreover, the diagnostic criteria for rating 
disorders of the skin were revised, effective on August 30, 
2002.  67 Fed. Reg. 49590 (July 31, 2002).  The veteran's 
skin disorder has not been properly evaluated under the new 
criteria.  Consideration under the new criteria, as well as 
the old, is therefore necessary in accordance with statutory 
provisions regarding the effective dates for applying 
liberalizing law pursuant to 38 U.S.C.A. § 5110(g).  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The RO should contact the Knoxville 
VA Outpatient Clinic as well as Dr. 
Jordan, his fee-basis physician assigned 
through Knoxville and request copies of 
all clinical records, x-rays, and 
specialty procedures and tests to include 
stress tests and any other cardiology 
related tests from April 2003 to present.  
These records should be associated with 
the claims file.  IF the records are not 
available, the veteran should be notified 
and documentation pertaining the 
unavailability should be placed in the 
claims file.

2.  After completion of the above, the 
veteran should be scheduled for a VA 
medical examination to ascertain the 
nature, extent, and current severity of 
his chest wall pain.  The claims folder, 
the previous and revised criteria for 
rating skin disabilities, and a separate 
copy of this remand must be made 
available to and reviewed by the 
examiner) prior and pursuant to 
conduction and completion of the 
examination.  All necessary tests and 
studies should be conducted.  All 
clinical and special test findings should 
be clearly reported to allow for 
evaluation under VA's diagnostic criteria 
for disability of the skin in effect 
prior to August 30, 2002, and as in 
effect from that date on.  Detailed 
reasons and bases for all diagnoses and 
opinions should be provided including a 
discussion of evidence relied on for 
opinion.  

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, the VBA AMC 
should re-adjudicate the claims.  If any 
benefit sought on appeal remains denied, 
the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC). The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


